Willson, Judge.
This conviction was had upon an information which charges that the defendant “on the fifteenth day of December, in the year of our Lord one thousand eight hundred and eighty-three,” did unlawfully carry a pistol, etc. The information was filed June 28, 1883.
It is an imperative requirement of the law that the time of the commission of the offence must be alleged, and that it must be a date anterior to the filing of the information. (Code Crim. Proc., Art. 430; Joel v. The State, 28 Texas, 642; Nelson v. The State, 1 Texas Ct. App., 556; Blake v. The State, 3 Texas Ct. App., 149; Shoefereator v. The State, 5 Texas Ct. App., 207.)
However manifest it may appear that this defect in the infortion is a clerical mistake, it cannot be so treated by this court. “It is better that the judgment should be reversed, than to establish such a precedent, or encourage carelessness in the preparation” of indictments and informations. (Robles v. The State, 5 Texas Ct. App., 346.)
Because the information is defective, and because the defect *567is one of substance which cannot be amended (Drummond v. The State, 4 Texas Ct. App., 150), the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.

Opinion delivered October 10, 1883